Exhibit 10.8

 

THIRD AMENDMENT
TO
LOAN AGREEMENT

 

This Third Amendment to Loan Agreement (the “Amendment”) is entered into as of
November 8, 2017 by and between Agility Capital II, LLC (“Lender”) and
Accelerize Inc. (“Borrower”).

 

RECITALS

 

Borrower and Lender are parties to that certain Loan Agreement dated as of March
11, 2016 and as amended from time to time, including pursuant to that certain
First Amendment to Loan and Security Agreement dated as of November 29, 2016 and
that certain Consent to Waiver of Loan Agreement dated as of August 14, 2017
(collectively, the “Agreement”). The parties desire to amend the Agreement in
accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1.     The outstanding principal balance of the Advance owing to Lender under
the Agreement as of the date hereof is $325,000. On the date hereof, Lender
shall make an additional loan to Borrower in the amount of $300,000 (the
“Additional Loan”), which shall be deemed an “Advance” under the Agreement, such
that after giving effect to the making of the Additional Loan, the aggregate
principal amount of the Advance owing to Lender shall be $625,000.

 

2.     Borrower shall continue to make principal and interest payments on
account of the Advance (as modified herein) in accordance with the terms set
forth in Section 1 of the Agreement.

 

3.     The Maturity Date set forth on the first page of the Agreement and in
Section 1(f) of the Agreement is hereby modified to be December 31, 2018.

 

4.     On the date hereof, a loan modification fee in the amount of $125,000 is
fully earned and non-refundable, shall be deducted from the proceeds of the
Additional Loan.

 

5.     Lender acknowledges and agrees that, in consideration of the foregoing,
for the 180 day period beginning with the date hereof, Lender shall not sell any
of the 519,252 shares of Borrower’s common stock currently owned by Lender
without the prior written consent of Borrower.

 

6.     Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Lender under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

7.     Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

8.     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

 

--------------------------------------------------------------------------------

 

 

9.     As a condition to the effectiveness of this Amendment, Lender shall have
received, in form and substance satisfactory to Lender, the following:

 

(a)     this Amendment, duly executed by Borrower;

 

(b)     corporate resolutions and incumbency certificate;

 

(c)     consent from SaaS Capital;

 

(d)     payment of the loan modification fee set forth above plus all of
Lender’s expenses incurred through the date of this Amendment; and

 

(e)     such other documents, and completion of such other matters, as Lender
may reasonably deem necessary or appropriate.

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

ACCELERIZE INC.

                   

By:

 /s/ Anthony Mazzarella

       

Name:

  Anthony Mazzarella

       

Title:

 CFO

 

 

 

 

AGILITY CAPITAL II, LLC

                   

By:

 /s/ Jeffrey S. Carmody

       

Name:

  Jeffrey S. Carmody

       

Title:

 Managing Partner

 